Title: From George Washington to William Heath, 12 October 1781
From: Washington, George
To: Heath, William


                  Dear Sir
                     Head Quarters before York 12th Octo. 1781
                  
                  Your Favor of the 25th ulto reached me Yesterday.  I am obliged by the Attention you pay to giving me every important Intelligence from your Department—Other Accounts, as well as yours, agree, that the British fleet suffered much in the Action with Count de Grasse—and that, in Consequence of this shattered Condition of their fleet, the Transports had returned to N. York, and debarked their Troops on Staten Island—The naval Engagement between the two fleets appears to have been of much greater Importance than was at first estimated.  Digby’s Arrival will scarcely reinstate the British—and the French will still be found greatly superiour both in Numbers & Position.
                  In my last to you, of the 6th inst. I informed that our Trenches would be opened that Night—they were so—without Discovery from the Enemy, untill Day Light—and our Approaches were carried within 600 Yards of the Works without Loss.  The 7th & 8th were employed in erectg Batteries—On the 9th two Batteries—one on the Right—& another on the left, were opened—the next Morng—4 Others being compleated, the whole opened a heavy Fire of Cannon & Mortars, which soon became so warm, as to drive the Enemy from their Guns—their Fire was almost totally silenced—& very little Return has since been made.
                  The Charon of 44 Guns, with one Transport, took fire from our Shot or Shells, the Evening of the 10th & were both consumed—Yesterday another Ship was destroyed in the same Manner.
                  Last Night our second Parallel was advanced within less than 400 Yards of the Enemys Lines—this Approach was also effected without Annoyance; & this Morng our fatigue Men are securely covered, while they are compleating their Work—The Conduct of Lord Cornwallis is really surprizing—a few Days will probably explain it—With much Regard & Esteem I am Dear Sir Your most Obet Servant
                  
                     Go: Washington
                  
               